DETAILED ACTION
The action is in response to communications filed on 7/20/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Steven Fischman (reg no 34594) on March 11, 2020. 
The application has been amended as follows:

In the claims
1. (Proposed Amended) A method for retrieving and displaying trajectory data comprising:
	storing vehicle trajectory data associated with a route previously traveled by a vehicle between a source location and target destination, said vehicle trajectory data stored in a memory storage device as multiple  compressed vehicle trajectory data used for visualizing the vehicle’s previously traveled route, each different compression level corresponding to a different sampling of raw time 
receiving, at a processor device associated with the memory storage device, a user query including a request for displaying vehicle trajectory data associated with the vehicle's previously traveled route over a map displayed via  a user device display;
	determining, using the processor device, from said received user query, a current map visualization scale setting (mapscale) for visualizing the vehicle trajectory data of the vehicle’s previously traveled route on the user device display;	 
determining, using the processor device, from communications received from said user device, a user device display type for visualizing the display, said user device display type corresponding to a physical size of the user device display;
determining, using the processor device, a compression level and a time segment corresponding to the route vehicle trajectory data; 
accessing, using the processor device, from  the memory storage device,  the reduced amount of vehicle trajectory data from a  stored compressed vehicle trajectory data set selected according to said determined compression level and said determined time segment;  

presenting, using the processor device,  a vehicle trajectory display of the 

2. (Canceled) 

3. (Proposed Amended) The method of claim 1, further comprising:
	adaptively retrieving vehicle trajectory data at a different compression level 

4. – 5. (Canceled) 

6. (Proposed Amended) The method of Claim 1, wherein said time series of Global Positioning System (GPS) data points include vehicle location data representing longitude, latitude, and timestamp information, wherein said vehicle trajectory data stored according to said one or more predetermined compression levels comprises: sampled GPS data points at predetermined sampling rates (grain level), each grain level associated with a corresponding error bound wherein,
 vehicle route, providing a high compression vehicle trajectory data set corresponding to a lower level of grain, and 
for a user query  type requesting a zoomed-in lower level view of a  vehicle route, providing a low compression vehicle trajectory data set corresponding to a higher level of grain. 

7. (Proposed Amended) The method of Claim 6, further comprising: 
	using said timestamp information corresponding to the time segment for determining a corresponding vehicle route for display at said user device.

8. (Proposed Amended) A computer-implemented system for retrieving and displaying trajectory data comprising:
	a memory storage device for storing trajectory data;
a processor device communicatively coupled to said memory storage device, the processor device configured to:	
	store vehicle trajectory data associated with a route previously traveled by a vehicle between a source location and target destination, said vehicle trajectory data  stored in a memory storage device as multiple  compressed vehicle trajectory data 
	receive a user query including a request for displaying vehicle trajectory data associated with the vehicle's previously traveled route over a map displayed via  a user device display;
determine, from said received user query, a current map visualization scale setting (mapscale) for visualizing the vehicle trajectory data of the vehicle’s previously traveled route on the user device display;
determine, from communications received from said user device, a user device display type for visualizing the display, said user device display type corresponding to a physical size of the user device display;
determine a compression level and a corresponding time segment corresponding to the route vehicle trajectory data;
access from the memory storage device the reduced amount of 

present a vehicle trajectory display of the 

9. (Canceled) 

10. (Proposed Amended) The system of claim 8, wherein said processor device is further configured to: 
	adaptively retrieve vehicle trajectory data at a different compression level 

11. (Canceled) 

12. (Canceled) 

13. (Proposed Amended) The system of Claim 8, wherein said time series of Global Positioning System (GPS) data points, include vehicle location data representing longitude, latitude, and timestamp information, wherein to store said vehicle trajectory data according 
sample GPS data points at predetermined sampling rates (grain level), each grain level associated with a corresponding error bound wherein,
for a user query  type requesting a zoomed-out higher level of map view of a  vehicle route, providing a high compression vehicle trajectory data set corresponding to a lower level of grain, and 
for a user query type requesting a zoomed-in lower level view of a  vehicle route, providing a low compression vehicle trajectory data set corresponding to a higher level of grain. 

14. (Proposed Amended) The system of Claim 13, wherein said processor device is further configured to:
	use said timestamp information corresponding to the time segment for determining a corresponding vehicle route for display at said user device.

15. (Proposed Amended) A computer program product comprising:
	a non-transitory computer readable storage medium, said medium tangibly embodying a program of instructions executable by the computer for trajectory data retrieval, said program of instructions, when executing, configuring the computer to perform a method comprising:
vehicle trajectory data used for visualizing the vehicle’s previously traveled route, each different compression level corresponding to a different sampling of raw time series Global Positioning System (GPS) data points associated with the vehicle’s previously traveled route;
receiving a user query including a request for displaying trajectory data associated with  the vehicle's previously route over a map displayed via a user device display;
	determining from said user query a query type and a current map visualization scale setting (mapscale) for visualizing the vehicle trajectory data of the vehicle’s previously traveled route on the user device display;	 
determining, from communications received from said user device, a user device display type for visualizing the display, said user device display type corresponding to a physical size of the user device display;
determining a compression level and a corresponding time segment corresponding to the route vehicle trajectory data;
	accessing, from  the memory storage device, the reduced amount of stored compressed vehicle trajectory data according to said compression level and said determined time segment;
	communicating said reduced amount of 
presenting a vehicle trajectory display of the 

16. (Canceled) 

17. (Proposed Amended) The computer program product of Claim 15, wherein the method further comprises:
	adaptively retrieving vehicle trajectory data at a different compression level  network bandwidth used for communicating vehicle trajectory data over said communication network.

18. (Canceled) 

19. (Proposed Amended) The computer program product of Claim 15, wherein said time series of Global Positioning System (GPS) data points include vehicle location data representing vehicle trajectory data stored according to said one or more predetermined compression levels comprises: sampled GPS data points at predetermined sampling rates (grain level), each grain level associated with a corresponding error bound wherein,
for a user query  type requesting a zoomed-out higher level of map view of a vehicle route, providing a high compression vehicle trajectory data set corresponding to a lower level of grain, and 
for a user query  type requesting a zoomed-in lower level view of a  vehicle route, providing a low compression vehicle trajectory data set corresponding to a higher level of grain. 

20. (Proposed Amended) The computer program product of Claim 19, wherein said method further comprises:
	using said timestamp information corresponding to the time segment for determining a corresponding vehicle route for display at said user device.

21. (Proposed Amended) The method of Claim 1, wherein said data points associated with the previously traveled vehicle route are stored according to one or more time intervals based on a predetermined sampling rate, said presenting a trajectory display of the previously traveled 
route within an acceptable error bound. 

22. (Proposed Amended) The system of Claim 8, wherein said data points associated with the previously traveled vehicle route are stored according to one or more time intervals based on a predetermined sampling rate, wherein to present a trajectory display of the previously traveled 
increase a detail level of a displayed previously traveled vehicle route by interpolation to fill points which were not recorded and which fill points are configured to fit along a vehicle route within an acceptable error bound. 

23. (Proposed Amended) The computer program product of Claim 15, wherein said data points associated with the previously traveled vehicle route are stored according to one or more time intervals based on a predetermined sampling rate, wherein to present a trajectory display of the previously traveled 
increase a detail level of a displayed previously traveled vehicle route by interpolation to fill points which were not recorded and which fill points are configured to fit along a vehicle route within an acceptable error bound. 

Proposed Amended) The method of Claim 1, wherein said determining a compression level and a time segment corresponding to a 
	receiving, at the processor device,  an initial input time frame from [[a]] the user query comprising an initial start time and an initial end time and the mapscale level; 
	determine, based on said  user device display type for visualizing the received compressed trajectory data set at the user device and the mapscale setting, a resulting time segment comprising a resulting start time segment and a resulting end time; 
determining, [[a]] the compression level using said resulting start time and resulting end time of said time segment.

25. (Previously Presented) The method of claim 1, wherein each respective compressed raw trajectory data set corresponding  to a different compression level comprises a merging of raw data points having an inter-gap distance less than a fixed spatial distance into a single data point for storage in the respective dataset at that compression level. 

26. (Proposed Amended) The system of Claim 8, wherein to determine a compression level and a time segment corresponding to a 
	receive an initial input time frame from [[a]] the user query comprising an initial start time and an initial end time and the mapscale level; 
mapscale setting, a resulting time segment comprising a resulting start time segment and a resulting end time; 
determine [[a]] the compression level using said resulting start time and resulting end time of said time segment.

27. (Previously Presented) The system of Claim 8, wherein to store a respective compressed raw trajectory data set corresponding to a different compression level, said processor device is configured to:
merge raw data points having an inter-gap distance less than a fixed spatial distance into a single data point for storage in the respective dataset at that compression level. 
Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Pirwani et al. US2013/0328937 discloses a system of user querying for a road map where the map compresses data for efficient display of the map. Google Developers, The Google Directions API, captured 8/16/2015, pages 1-23 teaches an application on a phone using a map to direct a user how to get from one place to another. Coffee et al. US2006/0129691 teaches n GPS, compression of data based on sampling data at time intervals such as one minute intervals or ten minute intervals.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach 













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153